            Case 1:20-cv-02529-MKV Document 26 Filed 09/24/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
 UFCW LOCAL 50 PENSION FUND and Its                           DATE FILED: 09/24/2020
 Trustees,

                           Plaintiff,
                                                               1:20-cv-2529-MKV
                    -against-
                                                      ORDER ADJOURNING DEFAULT
 GOLDEN D BRAND MEAT PRODUCTS                            JUDGMENT HEARING
 LTD. d/b/a NEW YORK ONE LLC and
 JOHN DOE COMPANIES 1-99,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that the Default Judgment Hearing scheduled for September

29, 2020, at 11:30AM is ADJOURNED to September 29, 2020, at 3:30 PM. Attendees are

directed to call the Court’s teleconference line at 888-278-0296 at the scheduled time. When

prompted, enter Access Code 5195844. The Court will join once all of the parties are on the line.

       It is FURTHER ORDERED that Plaintiff should serve a copy of this Order on Defendants

on or before September 25, 2020, and file proof of such service on ECF on or before September

28, 2020.



SO ORDERED.
                                                    _________________________________
Date: September 24, 2020                            MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
